SANDSTROM,
Justice, concurring specially.
[¶ 19] The Dakota Resource Council argues that 86 acres should not be reclassified from a post-mining use of agricultural to a post-mining use of recreational. The Public Service Commission found that the *292portion of this 86 acres that had been disturbed by mining had been restored as if the use would continue to be agricultural.
[¶ 20] The Dakota Resource Council has not argued the interrelationship between state law and the federal Surface Mining Control and Reclamation Act of 1977, as amended at 30 U.S.C. §§ 1201-1328. Nor has it suggested that the federal Act’s specific provisions relating to “prime farmland” would apply here.
[¶21] I agree the permit revision should be affirmed.
[¶ 22] DALE V. SANDSTROM